EXECUTION COPY Exhibit 10.1

 

GLOBAL SETTLEMENT AGREEMENT

 

THIS GLOBAL SETTLEMENT AGREEMENT (this “Agreement”), dated as of March 3, 2017,
is by and among NAVIDEA BIOPHARMACEUTICALS, INC., a Delaware corporation
(“Navidea”) and MACROPHAGE THERAPEUTICS, INC., a Delaware corporation
(“Macrophage” and, together with Navidea, collectively the “Company”), CAPITAL
ROYALTY PARTNERS II L.P., a Delaware limited partnership, CAPITAL ROYALTY
PARTNERS II (CAYMAN), L.P., a Cayman Islands limited partnership, CAPITAL
ROYALTY PARTNERS II – PARALLEL FUND “A” L.P., a Delaware limited partnership,
PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P., a Delaware limited
partnership and CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “B” (CAYMAN) L.P., a
Cayman Islands limited partnership (each a “Lender” and, collectively, the
“Lenders”), CRG SERVICING LLC, a Delaware limited liability company, as
successor administrative agent (the “Agent”) and CARDINAL HEALTH 414, LLC, a
Delaware limited liability corporation (“Cardinal Health”). The Company, the
Lenders, the Agent and Cardinal Health are referred to herein individually as a
“Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, the Company, the Agent and the Lenders are party to a certain Term Loan
Agreement, dated as of May 8, 2015 (the “Term Loan Agreement”), a certain
Security Agreement, dated as of May 8, 2015 (the “Security Agreement”), and a
certain Fee Letter, dated as of May 8, 2015 (the “Fee Letter” and, together with
the Term Loan Agreement, the Security Agreement and all “Loan Documents”)
pursuant to which the Lenders made a secured loan to the Company in the original
principal amount of $50,000,000 (the “Loan”);

 

WHEREAS, by letters dated April 7, 2016 and April 22, 2016, the Agent, on behalf
of the Lenders, notified the Company of the occurrence and continuation of
several defaults under the Loan Documents;

 

WHEREAS, on April 7, 2016, the Agent and the Lenders filed suit against the
Company (the “Texas Action”) in the 165th Judicial District Court of Harris
County, Texas, which was later transferred to the 151st Judicial District Court
of Harris County, Texas (the “Texas Court”), alleging breach of contract and
seeking a declaratory judgment that certain Events of Default had occurred under
the Loan Documents;

 



 1 

 

 



EXECUTION COPY Exhibit 10.1

 

WHEREAS, by letters dated April 28, 2016 and May 31, 2016, the Agent, on behalf
of the Lenders, notified the Company that, following the occurrence of alleged
Events of Default, the Lenders were accelerating the Loans and exercising their
remedies under the Loan Documents, including, without limitation, notifying the
Company’s account debtors who owed money to the Company, such as Cardinal
Health, to remit all payments due to the Company directly to the Lenders;

 

WHEREAS, subsequent to the Lenders’ demand to remit all payments due to the
Company directly to the Lenders, U.S. Bank National Association (“U.S. Bank”)
informed the Agent that it was closing and liquidating the Company’s account. In
response, by letter dated as of June 16, 2016, the Agent’s predecessor
instructed U.S. Bank (i) to transfer all funds then in the Company’s bank
accounts at U.S. Bank ($4,112,434.17 (the “U.S. Bank Funds”)) to the Agent’s
predecessor and (ii) applied all such funds transferred against the Obligations
for the benefit of the Lenders;

 

WHEREAS, on June 17, 2016, Cardinal Health filed an interpleader action (the
“Ohio Action”) in the Court of Common Pleas in Franklin County, Ohio (the “Ohio
Court”) seeking an Order regarding the distribution of the funds it owed to the
Company;

 

WHEREAS, on August 30, 2016, the Texas Court entered an order (the “Texas
Injunction”) holding, among other things, that the Company was prohibited from
using any accounts that were not disclosed to the Lenders and on which account
control agreements had not been provided to the Lenders;

 

WHEREAS, on September 19, 2016, the Company appealed the Texas Injunction (the
“Texas Appeal)” by filing a Notice of Appeal with the Court of Appeals for the
14th Court of Appeals District, Houston, Texas (the “Texas Appeals Court”), and
oral argument respecting the Texas Appeal is scheduled to be heard on March 8,
2017;

 

WHEREAS, by order dated September 28, 2016 (the “Texas Bond Order”), the Texas
Court ordered that the supersedeas bond in the Texas Action would take the form
of $2,5000,000 cash deposited in an account maintained by the Company for which
an account control agreement (in form and substance acceptable to the Lenders)
was entered into and provided to the Lenders. The account used by Navidea for
this purpose was the Merrill Lynch bank account number. 656-07D12 (the “ML
Account”), with respect to which the Lenders have an executed control agreement,
and in which approximately $3,000,000 was deposited with respect to the Texas
Action;

 



 2 

 

 



EXECUTION COPY Exhibit 10.1

 

WHEREAS, by order dated October 21, 2016 (the “Ohio Court Order”), the Ohio
Court ordered, among other things, that Navidea deposit an additional $2 million
in the ML Account to serve as a bond in the Ohio Action, and there is currently
approximately $5,000,000 in the aggregate in ML Account;

 

WHEREAS, on January 24, 2017, the Ohio Court entered an Order and Entry Denying
Defendant CRG’s Motion to Stay and Motion to Dismiss;

 

WHEREAS; by interlocutory order dated February 8, 2017 (the “Texas Partial
Summary Judgment”), the Texas Court granted partial summary judgment in favor of
the Lenders, holding that, among other things, the Company had committed, as of
May 8, 2015, one or more Events of Default under the Loan Documents and ordering
that the Lenders are entitled to exercise their remedies under the Loan
Documents in connection with such Events of Default;

 

WHEREAS, the Company has filed a motion for reconsideration of the Texas Partial
Summary Judgment;

 

WHEREAS, on February 21, 2017, the Agent, on behalf of the Lenders, delivered to
the Company a Notice of Disposition of Collateral (the “Foreclosure Notice”)
commencing the non-judicial foreclosure of Lenders’ perfected security interests
in, and liens on, the Company’s U.S. Lymphoseek-related assets and scheduling a
sale to be held on March 13 2017;

 

WHEREAS, on November 23, 2016, the Company and Cardinal Health entered into an
Asset Purchase Agreement (the “APA”), pursuant to which, among other things,
Cardinal Health intends to acquire substantially all of the Company’s
Lymphoseek-related assets free and clear of Liens (as defined in the APA); and

 

WHEREAS, the Company, the Agent, the Lenders and Cardinal Health desire to
settle all current and future claims and disputes between and among the Parties,
whether set forth in the Ohio Action or the Texas Action or otherwise, arising
from or related to the Loan Documents or any act or omission taken or not taken
in connection therewith prior to the Closing Date (as hereinafter defined)
except for the Texas Claims (as hereinafter defined) on the terms and conditions
set forth herein.

 



 3 

 

 



EXECUTION COPY Exhibit 10.1

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants, and subject to the
terms, contained herein, and intending to be legally bound thereby, the Parties
agree as follows:

 

Section 1.           Settlement Transactions. For purposes of this Agreement,
the “Closing Date” shall be the date on which all of the following actions are
or have been taken:

 

Section 1.1.           Closing of the APA. The parties to the APA will, not
later than March 10, 2017 (unless extended upon the prior written consent of all
the Parties hereto) conduct the Closing under and as defined in the APA,
including through the exchange of documents as described in Sections 2.8 and 2.9
thereof. If the APA does not close on or before March 10, 2017 (or such later
date as all of the Parties agree in writing), if the APA terminates or if the
transactions contemplated by the APA are enjoined from proceeding by any court,
and such injunction continues beyond March 10, 2017, then this Agreement shall
terminate and the provisions hereof shall become null and void and of no force
and effect.

 

Section 1.2.           Payment to the Agent and Other Creditors. The Company
shall pay or cause to be paid to the Agent, on behalf of, and for immediate
distribution by the Agent to the Lenders, cash in the aggregate amount equal to
$59,000,000 (the “Deposit Amount”) by wire transfer of immediately available
funds. Agent and Lenders agree that, at Closing (as defined in the APA), the
Company may pay or cause to be paid those creditors whose debt may be
subordinated to that of the Lenders.

 

Section 1.3.           Instruction to Merrill Lynch. The Company and the Lenders
shall deliver a joint written instruction advising Merrill Lynch that the
account control agreement regarding the ML Account is terminated and the Company
shall have sole control over the ML Account.

 

Section 1.4.           Release of Liens. Upon the Agent’s receipt of the Deposit
Amount in accordance with Section 1.2 hereof, the Agent, on behalf of the
Lenders, shall be deemed to have fully and irrevocably released all of the
Lenders’ Liens (as defined in the APA) on the Company’s assets an agrees to (a)
deliver to the Company UCC-3 termination statements to be filed by the Company
in the Office of the Secretary of State for the State of Delaware and
terminations of assignments statements to be filed by the Company in the United
States Patent and Trademark Office (all in form and substance reasonably
acceptable to the Company and Cardinal Health);(b) return to the Company all
stock certificates, instruments or other property or assets of the Company in
the possession of the Agent or any Lender that was delivered to secure any
obligations under the Loan Documents; (c) take such other actions and execute or
acknowledge such other documents as may be reasonably requested by the Company
or Cardinal Health to evidence the full and irrevocable release of Liens on the
Company’s assets; and (d) send a notice to the Company withdrawing the
Foreclosure Notice.

 



 4 

 

 



EXECUTION COPY Exhibit 10.1

 

Section 1.5.           Dismissal of Actions.

 

a.           Cardinal Health, the Company and the Lenders shall file with the
Ohio Court a notice of voluntary dismissal of the Ohio Action, with prejudice,
substantially in the form of Exhibit 1.5(a) attached hereto.

 

b.           The Company and the Lenders shall file with the Texas Appeals Court
a notice of voluntary dismissal of the Texas Appeal, without prejudice,
substantially in the form of Exhibit 1.5(b) attached hereto.

 

Section 1.6.           Delivery of Letters of Credit. The Agent, on behalf of
the Lenders, and Cardinal Health, on behalf of the Company, shall exchange the
Lender Letters of Credit and the Cardinal Health Letter of Credit (as those
terms are defined herein) in accordance with Sections 2.2 and 2.3 hereof.

 

Section 2.           Texas Court Determination of Remaining Obligations.

 

Section 2.1           The Texas Claims. The Company and the Lenders shall
continue to litigate, in the Texas Court as part of the Texas Action, the
Lenders’ claims against the Company arising under the Loan Documents and the
Company’s defenses and affirmative defenses thereto, (the “Texas Claims”),
provided, however, that (a) the Company shall withdraw its counterclaims against
the Agent and the Lenders in the Texas Action by filing, on the Closing Date, a
Notice of Nonsuit With Prejudice, substantially in the form of Exhibit 2.1(a)
hereto, with the Texas Court in the Texas Action and (b) the Company hereby
agrees not to assert in the future such (or similar) counterclaims against the
Agent and/or the Lenders and/or their affiliates in the Texas Action. For
avoidance of doubt, the Texas Claims shall include all defenses and affirmative
defenses, whether contractual or extra-contractual, (including, without
limitation, rights of setoff and offset) to the causes of action pled by the
Lenders in the Texas Action (collectively, “Defenses”), provided that the
Defenses are permitted by New York law, in a manner consistent with the
mediation transcript, dated February 22, 2017, Case No.16CV-5801, a copy of
which is attached hereto as Exhibit 2.1(b). The Texas Court shall adjudicate the
Texas Claims to determine the final amount of the Obligations owed by the
Company to the Lenders under the Loan Documents (the “Final Obligation Amount”),
provided, that the Final Obligation Amount shall in no event be less than
$47,000,000 (the “Obligation Minimum”) or more than $66,000,000 (the “Obligation
Maximum”), with each such amount net of any amounts received by the Lenders on
or prior to receipt of the Deposit Amount, and (1) provided however, that the
Company retains, among other rights, the right to assert that all offsets,
payments and credits have not been allowed, including without limitation, the
credit due for the U.S. Bank funds previously taken by Lenders and (2) provided
further, that the Texas Court’s decision shall be final and non-appealable and
not subject to reconsideration, and shall be binding on all of the Parties to
this Agreement. In furtherance thereof, the Lenders and the Company shall notify
the Texas Court of this Agreement.

 



 5 

 

 



EXECUTION COPY Exhibit 10.1

 

Section 2.2.           The Lender Letters of Credit. On the latter of (a) the
Closing Date and (b) March 6, 2017, the Lenders shall each, severally and not
jointly, on a pro rata basis in accordance with the percentage of the aggregate
Loan that each Lender holds (as set forth on Schedule 2.2 hereto) deliver to the
Company a Letter of Credit (each a “Lender Letter of Credit”) issued by a
financial institution substantially in the form attached hereto as Exhibit 2.2,
each in an amount equal to such Lender’s pro rata share of $12,035,000. If the
Texas Court determines that the Final Obligation Amount is less than the Deposit
Amount, then, if the Lenders fail to pay the full amount of the required payment
to the Company within five (5) days of the Texas Court’s determination, the
Company shall be entitled to draw on each Lender Letter of Credit in an amount
equal to such Lender’s pro rata share of the difference between the Deposit
Amount and the Final Obligation Amount plus each Lender’s pro rata share of the
actual out-of-pocket costs incurred by Cardinal Health in procuring the Cardinal
Health Letter of Credit, but less any partial payment made by the Lenders toward
the required payment. Upon delivery of such payment to the Company, all of the
Lender Letters of Credit shall terminate. If the Texas Court has not finally
adjudicated the Final Obligation Amount by the one-year anniversary of the
Closing Date, the Lenders shall each extend the Lender Letters of Credit, or
procure letters of credit in substantially the same form, until the Texas Court
rules on the Final Adjudication. Any costs incurred in extending the Lender
Letters of Credit, or in procuring letters of credit in substantially the same
form, shall be borne by the Lenders.

 



 6 

 

 



EXECUTION COPY Exhibit 10.1

 

Section 2.3.           The Cardinal Health Letter of Credit On the Closing Date,
Cardinal Health shall deliver to the Agent, on behalf of the Lenders, a Letter
of Credit (the “Cardinal Health Letter of Credit”) issued by a financial
institution substantially in the form attached hereto as Exhibit 2.3, in an
amount equal to $7,153,000. If the Texas Court determines that the Final
Obligation Amount is more than the Deposit Amount, then, if the Company fails to
pay the full amount of the required payment to Lenders within five (5) days of
the Texas Court’s determination, the Agent shall be entitled to draw on the
Cardinal Health Letter of Credit in an amount equal to the difference between
the Deposit Amount and the Final Obligation Amount plus the actual out-of-pocket
costs incurred by each Lender in procuring the Lender Letters of Credit, but
less any partial payment made by the Company toward the required payment. Upon
delivery of such payment to the Agent, the Cardinal Health Letter of Credit
shall terminate. If the Texas Court has not finally adjudicated the Final
Obligation Amount by the one-year anniversary of the Closing Date, Cardinal
Health shall extend the Cardinal Health Letter of Credit or procure a new letter
of credit in substantially the same form, until the Texas Court rules on the
Final Adjudication. Any costs incurred in extending the Cardinal Health Letter
of Credit, or in procuring a letter of credit in substantially the same form,
shall be borne by Cardinal Health.

 

Section 3.           Insolvency Proceedings.

 

Section 3.1           Company Insolvency Proceeding. In the event that Navidea
and/or Macrophage becomes subject to a voluntary or involuntary bankruptcy or
insolvency proceeding prior to the Texas Court’s determination of the Final
Obligation Amount, the Lenders may file a motion for relief from stay in the
bankruptcy or insolvency proceeding and neither Navidea, Macrophage or Cardinal
Health shall at any time contest any such motion nor take any action (directly
or indirectly) to seek to adjudicate the Texas Claims in any court other than
the Texas Court.

 



 7 

 

 



EXECUTION COPY Exhibit 10.1

 

Section 3.2           Lender Insolvency Proceeding. In the event that any of the
Lenders becomes subject to a voluntary or involuntary bankruptcy or insolvency
proceeding prior to the Texas Court’s determination of the Final Obligation
Amount, the Company may file a motion for relief from stay in the bankruptcy or
insolvency proceeding and neither none of the Lenders shall at any time contest
any such motion nor take any action (directly or indirectly) to seek to
adjudicate the Texas Claims in any court other than the Texas Court.

 

Section 4.           Mutual Releases.

 

Section 4.1           Effective as of the Closing Date, Navidea, Macrophage and
Cardinal Health, on behalf of themselves and any entity or person that could
claim derivatively, each hereby irrevocably and forever release and discharge,
and covenant not to sue, the Agent, each of the Lenders, all of their respective
directors, officers, members, agents or representatives, and any of them, from
or for any and all claims, liability, damages, counterclaims, claims for
equitable relief, actions, causes of action, and/or demands (including, without
limitation, attorneys’ fees or costs) of every nature and description
whatsoever, whether matured, unmatured or contingent, liquidated or
unliquidated, whether known, unknown or hereafter discovered, arising in whole
or in part prior to the Closing Date in connection with, arising out of or
related to the Loan Documents or any action taken or failed to be taken in
connection therewith, except for the Texas Claims solely as set forth in this
Agreement.

 

Section 4.2.           Effective as of the Closing Date, the Agent and each
Lender, on behalf of themselves and any entity or person that could claim
derivatively, hereby irrevocably and forever release and discharge, and covenant
not to sue, the Company and Cardinal Health, all of their respective directors,
officers, members, agents or representatives, and any of them, from or for any
and all claims, liability, damages, counterclaims, claims for equitable relief,
actions, causes of action, and/or demands (including, without limitation,
attorneys’ fees or costs) of every nature and description whatsoever, whether
matured, unmatured, contingent, liquidated or unliquidated, whether known,
unknown or hereafter discovered, arising in whole or in part prior to the
Closing Date in connection with, arising out of or related to the Loan Documents
or any action taken or failed to be taken in connection therewith, except that
the Agent and each Lender shall be entitled to pursue against the Company only
the Texas Claims solely as set forth in this Agreement.

 



 8 

 

 



EXECUTION COPY Exhibit 10.1

 

Section 4.3.           Nothing in the foregoing releases shall preclude a Party
or Parties from seeking to enforce the terms of this Agreement.

 

Section 5.           Representations and Warranties.

 

Section 5.1.           Each of the Parties hereto represent and warrant to all
of the other Parties hereto that, as of the Effective Date and as of the Closing
Date: (a) it is duly organized and validly existing under the laws of the state
of its organization and has the requisite power, capacity and authority to
execute and deliver this Agreement (including the Exhibits attached hereto), to
perform its obligations hereunder and to consummate the transactions
contemplated hereby; (b) this Agreement has been duly and validly executed and
delivered by it and constitutes a legal, valid and binding obligation of it,
enforceable against it in accordance with it terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization and similar laws of general
applicability relating to or affecting creditors’ rights and general principles
of equity; (c) neither the execution and delivery of this Agreement, nor the
performance of this Agreement, by it will conflict with or result in a violation
of, or default under, any of its organization documents or any agreement to
which it is a party, or any law, statute or court order by which it is bound;
(d) no notice to, filing with, or authorization, registration, consent or
approval of any governmental authority or other entity is necessary for the
execution, delivery or performance by it of this Agreement or consummation of
the transactions contemplated hereby; and (e) except for the claims made
challenging the APA set forth on Schedule 5.1 hereof, there is no action, claim,
dispute, arbitration or proceeding (whether civil, criminal, administrative or
investigative) commenced by or before or otherwise involving any court,
governmental or arbitration tribunal pending or, to its knowledge, threatened
against it, and there is no judgment, decree or order against it, in each case
that would reasonably be likely to adversely affect its ability to perform its
obligations hereunder.

 

Section 5.2.           Each Lender represents and warrants to all of the other
Parties hereto that, as of the Effective Date and as of the Closing Date, all of
the Lenders listed on Schedule 2.2 hereof are the Lenders under the Loan
Documents, have executed and delivered a copy of this Agreement and that each
Lender is the sole legal and beneficial owner of the pro rata share of the Loans
set forth on Schedule 2.2 hereto.1

 

 



1 The Company agrees that it shall not object to any motion made by the Agent
and/or the Lenders in the Texas Action to add as plaintiffs Capital Royalty
Partners II (Cayman) L.P, Capital Royalty Partners II – Parallel Fund “B”
(Cayman) L.P. and CRG Servicing LLC to reflect the current holders of the Loans
and the current Agent.

 

 9 

 

 



EXECUTION COPY Exhibit 10.1

 

Section 5.3.           Each Party hereto acknowledges that the representations
and warranties made by each other Party in Sections 5.1 and 5.2 of this
Agreement are the exclusive representations and warranties made by such Party
with respect to this Agreement, and no Party is relying on any representations
or warranties other than those contained in Sections 5.1 and 5.2 of this
Agreement.

 

Section 6.           Effectiveness. This Agreement shall become effective (the
“Effective Date”) upon execution hereof, as to Sections 1.1, 5, 6, and 7.3, and
shall become effective as to all other Sections hereof on and as of the Closing
Date.

 

 10 

 

 



EXECUTION COPY Exhibit 10.1

 

Section 7.           Miscellaneous.

 

Section 7.1.           Notices. Except as expressly provided in this Agreement,
all notices, consents, waivers, requests, or other instruments or communications
given pursuant to this Agreement shall be in writing, shall be signed by the
Party giving the same, and shall be delivered by hand; sent by registered or
certified United States mail, return receipt requested, postage prepaid; sent by
a recognized overnight delivery service; or sent by facsimile at the following
addresses:

 



  If to the Company: Navidea Biopharmaceuticals, Inc.       Macrophage
Therapeutics, Inc.       5600 Blazer Parkway, Suite 200       Dublin,
OH  43017-1367       Attn:  Dr. Michael Goldberg      
Email:  mgoldberg@navidea.com             with a copy to: Barnes & Thornburg LLP
    41 South High St., Suite 3300       Columbus, OH 43215-4219      
Attn:  Robert C. Folland, Esq.       Email:  rob.folland@btlaw.com            
and to: Dentons US LLP       1221 McKinney Street, Suite 1900       Houston,
Texas 77010-2006       Attn:  Glnn A. Ballard, Jr., Esq.      
Email:  Glenn.ballard@dentons.com             If to Lenders: CRG Servicing LLC,
as Successor Control Agent,     Administrative Agent and Secured Parties’
Representative     1000 Main Street, Suite 2500       Houston, Texas  77002    
  Attn:  Andrei Dorenbaum       Email:  adorenbaum@crglp.com             with a
copy to: Venable LLP       1270 Avenue of the Americas       New York, New
York  10020       Attn:  Jeffrey S. Sabin, Esq.      
Email:  JSSabin@Venable.com  

 



 11 

 

 



EXECUTION COPY Exhibit 10.1

 

  and to: Lackey Hershman LLP       3102 Oaklawn Avenue       Dallas,
Texas  75219       Attn: Michael Aigen, Esq.         Paul Lackey, Esq.      
Email: mpa@lhlaw.net         pbl@lhlaw.net               If to Cardinal Health
c/o Cardinal Health, Inc.       7000 Cardinal Place       Dublin, OH 43017      
Attn: Vice President, Associate General Counsel,         Mergers & Acquisitions
      Attn: Senior Vice President, Deputy General Counsel,         Corporate:
Legal and Compliance       Facsimile:  (614) 757-6448  

 

or such other address as may be designated in writing hereafter by such Party.

 

Section 7.2.           Further Assurances. Each Party agrees to make, execute
and deliver all such additional and further acts, things, deeds and instruments
as the other Party may reasonably request to document and consummate the terms
of this Agreement.

 

Section 7.3.           Governing Law; Waiver of Jury Trial. Except for any
disputes solely between Cardinal Health and the Company (which are governed by a
certain Side Letter Agreement between Cardinal Health and the Company), this
Agreement and all matters arising hereunder or with respect hereto shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of laws
thereof. From and after the Effective Date, each Party agrees that all legal
proceedings concerning the interpretation, enforcement and defense of the
transactions contemplated by this Agreement (and any and all Exhibits hereto)
shall be commenced exclusively in the Texas Court (and appealed only to a court
with jurisdiction over the Texas Court’s decisions) and each Party submits to
the exclusive jurisdiction of the Texas Court (or any appeals court with
jurisdiction over the Texas Court’s decisions) for the adjudication of any
dispute thereunder or in connection therewith and hereby waives any claim that
it is not personally subject to the jurisdiction of any such court. Each Party
hereby waives, to the fullest extent permitted by applicable law, any and all
right to trial by jury in any proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 



 12 

 

 



EXECUTION COPY Exhibit 10.1

 

Section 7.4           Assignment; Successors and Assigns; No Third Party Rights.
This Agreement may not be assigned by any of the Parties hereto without the
prior written consent of the other Parties hereto. Any attempted assignment in
violation of the preceding sentence shall be null and void. This Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
permitted successors and assigns. This Agreement shall be for the sole benefit
of the Parties and their respective permitted successors and assigns, and this
Agreement is not intended, nor shall it be construed, to give any other
individual or entity any legal or equitable right, remedy or claim hereunder.

 

Section 7.5           Headings. The sections headings in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

Section 7.6.           Entire Agreement. This Agreement and the exhibits
attached hereto constitutes the entire agreement among the Parties with respect
to the matters covered hereby and supersedes all previous written, oral or
implied understandings among the Parties with respect to such matters. The
Recitals set forth in the beginning of this Agreement are incorporated herein.

 

Section 7.7.           Amendments; Waiver. No provision of this Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by all of the Parties, or, in the case of a waiver, by the Party who
is the beneficiary of the provision being waived. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of a subsequent
default or a waiver of any other provision, condition or requirement thereof,
nor shall any delay or omission of any Party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

Section 7.8.           Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. If any court determines
that any covenant, or any part of any covenant, is invalid or unenforceable,
such covenant shall be enforced to the full extent permitted by such court, and
all other covenants shall no thereby be affected and shall be given full effect,
without regard to the invalid portions.

 



 13 

 

 



EXECUTION COPY Exhibit 10.1

 

Section 7.9.           Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original agreement, but all of
which together shall constitute one and the same instrument. This Agreement may
be transmitted by facsimile or electronically, and it is the intent of the
Parties that the facsimile copy or PDF copy of any signature printed by a
receiving facsimile machine or computer printer shall be deemed an original
signature and shall have the same force and effect as an original signature.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 14 

 

 



EXECUTION COPY Exhibit 10.1

 



THE AGENT           CRG SERVICING LLC           By: /s/ Andrei Dorenbaum    
Name: Andrei Dorenbaum     Title: General Counsel  

 





THE LENDERS                 CAPITAL ROYALTY PARTNERS II L.P.         By CAPITAL
ROYALTY PARTNERS II GP L.P., its
General Partner             By CAPITAL ROYALTY PARTNERS II GP LLC,
its General Partner               By  /s/ Andrei Dorenbaum         Name:        
  Title:                 CAPITAL ROYALTY PARTNERS II (Cayman) L.P.,         By
CAPITAL ROYALTY PARTNERS II GP L.P., its
General Partner             By CAPITAL ROYALTY PARTNERS II GP LLC,
its General Partner               By  /s/ Andrei Dorenbaum         Name:        
  Title:                 CAPITAL ROYALTY PARTNERS II – PARALLEL
FUND “A”, L.P.         By CAPITAL ROYALTY PARTNERS II GP L.P., its
General Partner             By CAPITAL ROYALTY PARTNERS II GP LLC,
its General Partner               By /s/ Andrei Dorenbaum         Name:        
  Title:    

 

 15 

 

  

EXECUTION COPY Exhibit 10.1

 



CAPITAL ROYALTY PARTNERS II – PARALLEL
FUND “B” (CAYMAN), L.P.       By CAPITAL ROYALTY PARTNERS II GP L.P., its
General Partner         By CAPITAL ROYALTY PARTNERS II GP LLC,
its General Partner           By /s/ Andrei Dorenbaum         Name:          
Title:                 PARALLEL INVESTMENT OPPORTUNITIES
PARTNERS II L.P.,     By PARALLEL INVESTMENT OPPORTUNITIES
PARTNERS II GP L.P., its
General Partner         By PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II GP LLC,
its General Partner           By /s/ Andrei Dorenbaum         Name:          
Title:    



 



THE COMPANY         NAVIDEA BIOPHARMACEUTICALS, INC.             By: /s/ Jed
Latkin     Name: Jed Latkin     Title: Interim CFO/COO         MACROPHAGE
THERAPEUTICS, INC.             By: /s/ Jed Latkin     Name: Jed Latkin    
Title: Interim CFO/COO  

 

 16 

 

  

EXECUTION COPY Exhibit 10.1

 



CARDINAL HEALTH 414, LLC               By: /s/ Tiffany Olson     Name: Tiffany
Olson     Title: President – Nuclear Pharmacy Services  

 

 



 17 

